On Rehearing.
O’NIELL, J.
A rehearing was granted in this case because it was found that opponents of the account of the tutrix and cotutor did pray for legal interest on the item of $304 (the value of movable property disposed of by the tutrix), from the 31st of December, 1906, to the 6th of July, 1916. The tutrix and cotutor owe interest on that charge on the account.
The judgment appealed from is amended by allowing opponents interest at 5 per cent, per annum on $304 from the 31st of December, 1906, to the 6th of July, 1916, and, as amended, the judgment is affirmed at the cost of the appellees.